DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 2/19/2021, with respect to claims 1, 6-7, 15-18, 20-28 have been fully considered and are persuasive. The previous rejection has been withdrawn.
Allowable Subject Matter
Claims 1, 6-7, 15-18, 20-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The specific teaching of claim 1, i.e., the previously objected allowable subject matter, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.
*Claims 6-7 and 21 depend, either directly or indirectly, from claim 1 and are therefore allowed for at least the same reasons.

*Claims 16-18 and 20 depend, either directly or indirectly, from claim 15 and are therefore allowed for at least the same reasons.
The specific teaching of claim 22, i.e., the previously objected allowable subject matter, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.
*Claims 23-28 depend, either directly or indirectly, from claim 22 and are therefore allowed for at least the same reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview 
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199
(IN USA OR CANADA) or 571-272-1000.

/RASHEN E MORRISON/Examiner, Art Unit 2841                                                                                                                                                                                                        
/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
February 26, 2021